Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
Status of Application, Amendments, and/or Claims
2.	The preliminary amendment filed 22 December 2020 has been entered in full.  Claims 1-10 have been cancelled, and claims 11-14 have been amended.  Therefore, claims 11-14 are pending and the subject of this Office Action.

Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claim 13 is objected to because of the following informalities: “comprises of EGF-like” should be amended to recite “comprises the EGF-like”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: “comprises of SEQ ID NO:1” should be amended to recite “comprises the amino acid sequence of SEQ ID NO:1”.  Appropriate correction is required

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a nature-based product without significantly more. The claim(s) recite(s) a composition comprising neuregulin, neuregulin-1, an EGF-like domain of neuregulin-1β, or wherein the neuregulin comprises the amino acid sequence of SEQ ID NO:1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the neuregulin peptide of SEQ ID NO:1 is a nature-based product and the pharmaceutical composition does not significantly alter the structure or function of the peptide fragment.
8.	Applicant’s attention is directed to the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e. Guidance) available at URL:
https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.
9.	The guidance addresses the impact of Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S._, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013) (Myriad) on the Supreme Court’s long-standing “rule against patents on naturally occurring things”, as expressed in its earlier precedent including Diamond v. Chakrabarty, 447 U.S. 303 (1980) (Chakrabarty), and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. _, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012) {Mayo). See Myriad, 133 S. Ct. at 2116. Myriad relied on Chakrabarty as “central” to the eligibility inquiry, and re-affirmed the Office’s reliance on Chakrabartys criterion for eligibility of natural products (i.e., whether the claimed product is a non-naturally occurring product of human ingenuity that is markedly different from naturally occurring products). Id. at 2116-17. Myriad also clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words (e.g., “isolated”) in the claims does not automatically confer eligibility. Id. at 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not “depend simply on the draftsman’s art”). Thus, while the holding in Myriad was limited to nucleic acids, Myriad is a reminder that claims reciting or involving natural products should be examined for a marked difference under Chakrabarty.
10.	In Mayo Collaborative Services v. Prometheus Laboratories, Inc. (Mayo) 101 USPQ2d 1961,1965-1966 (SC 2012) it was stated:
“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972). And monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it. (Emphasis added)

Still, as the Court has also made clear, to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words “apply it.”
Our conclusion rests upon an examination of the particular claims before us in light of the Court’s precedents. Those cases warn us against interpreting patent statutes in ways that make patent eligibility “depend simply on the draftsman’s art” without reference to the “principles underlying the prohibition against patents for [natural laws].” Flook, supra, at 593. They warn us against upholding patents that claim processes that too broadly preempt the use of a natural law. Morse, supra, at 112-120; Benson, supra, at 71-72. And they insist that a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an “inventive concept,” sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself. Flook, supra, at 594; see also Bilski, supra, at_(slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant post solution activity’” (quoting Diehr, supra, at 191-192)). (Emphasis added)

We find that the process claims at issue here do not satisfy these conditions, in particular, the steps in the claimed processes (apart from the natural laws themselves) involve well-understood, routine, conventional activity previously engaged in by researchers in the field. At the same time, upholding the patents would risk disproportionately tying up the use of the underlying natural laws, inhibiting their use in the making of further discoveries. (Emphasis added)

11.	Regarding Step 1 of the Guidance, the claims are directed to the statutory category of a product.

12.	Regarding Step 2A, prong one, the claims are directed to and recite the judicial exception of a nature-based product. The instant claims are directed to compositions of matter consisting of a peptide or a fragment of a polypeptide having a specified amino acid sequence and a pharmaceutical composition of that polypeptide. The claimed fragment is a fragment of a naturally occurring protein, NRG-1 β2 isoform, therefore, it is considered a nature-based product, which is a judicial exception.
13.	Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application. The pharmaceutical composition recited in claim 10 is not something significantly different from the judicial exception, the NRG-1 β2 isoform fragment. Furthermore, the NRG-1 β2 isoform fragment of SEQ ID NO:1 is not markedly different in structure from the naturally occurring NRG-1 β2 isoform product in nature as the fragment has the exact same sequence as it appears in the full-length naturally occurring product and performs the same function (binding ErbB2/ErbB4 or ErbB2/ErbB3 heterodimers). The additional element recited in claim 10 does not appear to impose meaningful limits on the claim scope, it does not relate to the judicial exception in a significant way, and it does not add a feature that is more than a well-understood, purely conventional or routine element, absent evidence to the contrary.
14.	Regarding Step 2B, the next question is whether the remaining elements/steps -i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. Here, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible.
The additional element recited in claim 10 does not appear to impose meaningful limits on the claim scope, it does not relate to the judicial exception in a significant way, and it does not add a feature that is more than a well-understood, purely conventional or routine element, absent evidence to the contrary. The additional element recited in claim 10 is recited at a high level of generality and is well-understood, purely conventional or routine and amounts to nothing more than a mere field of use. Under the holding of Myriad, the claimed polypeptide and compositions thereof are not eligible because they are not different enough from what exists in nature to avoid improperly tying up the future use and study of the individual components of the formulations. Accordingly, the claims are directed to a judicial exception. Because the claims do not include any additional features that could add significantly more to the exception, the claims do not qualify as eligible subject matter.
15.	For the reasons set forth above, when the claim is considered as a whole, the claim is not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112 (Written Description)
16.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


17.	Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
18.	The claims are drawn to a pharmaceutical preparation of neuregulin (NRG).  The claims also recite wherein the neuregulin is NRG-1. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, and any combination thereof.  However, there does not appear to be an adequate written description in the specification as filed of proteins which are encompassed by the term “neuregulin”, which the specification teaches includes but is not limited to peptides that can bind and activate ErbB2, ErbB3 or ErbB4, as well as all isoforms, mutants, derivatives, and fragments of neuregulin (See pg. 8).  While the specification provides adequate written description for the 177-237 fragment of NRG-1 β2 isoform containing EGF-like domain comprising the amino acid sequence of SEQ ID NO:1, it does not provide adequate written description for the genus of proteins encompassed by the claims.  The distinguishing characteristics of the claimed genus are not described.  The only adequately described species of polypeptide is the NRG-1 β2 isoform comprising the amino acid sequence of SEQ ID NO:1.  Accordingly, the specification does not provide adequate written description of the claimed genus. 
19.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
20.	With the exception of the polypeptide referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed agonists, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The product itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
21.	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
22.	Therefore, only the NRG-1 β2 isoform comprising the amino acid sequence of SEQ ID NO:1, but not the full breadth of the claims, meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).


Claim Rejections - 35 USC § 102
23.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

24.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

25.	Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marchionni et al. (U.S. Pat. No. 6,635,249; issued 21 October 2003).
26.	Marchionni et al. disclose compositions comprising recombinant human GGF2, which is the same as neuregulin-1 (See claims 1 and 2).  It is noted that the recitation of “for use in preventing, treating, or delaying cardiac complications in a diabetic patient” in the claims has been interpreted as an intended use and has not been given patentable weight in this art rejection.  Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Thus, the Marchionni et al. reference meets all the limitations of claims 11-13.

27.	Claim(s) 111-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (U.S. Pat. No. 7,226,907; issued 05 June 2007).
28.	Zhou et al. teach a neuregulin peptide having the amino acid sequence of SEQ ID NO: 2 which shares 100% sequence identity to SEQ ID NO: 1 of the Instant application. Zhou also discloses pharmaceutical compositions comprising said peptide (Se column 17, lines 35-60. It is noted that the recitation of “for use in preventing, treating, or delaying cardiac complications in a diabetic patient” in the claims has been interpreted as an intended use, and thus has not been given patentable weight in this rejection.  Furthermore, while Zhou is silent with regard to the neuregulin peptide of SEQ ID NO:2 being useful for treating or delaying cardiac complications in a diabetic patient, it is noted that a compound and all its properties are inseparable, they are one in the same (See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). Therefore, the Zhou reference meets all the limitations of claims 11-14.

Double Patenting
29.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
30.	Claims 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,702,585. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘585 patent are drawn to formulations of an NRG peptide comprising the amino acid sequence of SEQ ID NO:2, which shares 100% sequence identity with SEQ ID NO:1 of the instant application.

Summary
31.	No claim is allowed.

Advisory Information

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JON M LOCKARD/
Examiner, Art Unit 1647
November 18, 2022